Citation Nr: 1118747	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for right thoracic outlet syndrome, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for left thoracic outlet syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Following an April 2008 Board hearing, this case was remanded in June 2008.

In the June 2008 remand, the Board referred the issue of service connection for headaches as secondary to bilateral thoracic syndrome and cervical radiculopathy back to the RO.  No action has been taken on this issue to date, and it is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay on this case, there are two matters that need to be addressed upon remand before the Board can make an adjudication on the claims on appeal.

First, the Board notes that the most recent Supplemental Statement of the Case was issued in March 2009.  In September 2009, the RO received additional VA outpatient records, dated from November 2008 to August 2009, that contain additional relevant information.  These records must be reviewed by the RO/AMC, and another Supplemental Statement of the Case must be issued.  See 38 C.F.R. §§ 19.9, 19.31 (2010).

Second, there is a question of the adequacy of the November 2008 VA spine examination report.  The examiner noted in the report that an EMG and a nerve conduction study were "inconclusive for thoracic outlet syndrome."  In rendering an impression, the examiner stated that "EMG and nerve conduction study may or may not be helpful in diagnosing thoracic outlet syndrome" but separately stated that "[n]o further diagnostic testing was warranted.  Taken as a whole, these seemingly contradictory and confusing comments appear to suggest that an EMG and a nerve conduction study would be helpful to ascertain the symptoms and severity of the Veteran's disabilities, and a reexamination is thus warranted.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination, conducted by an appropriate examiner who has reviewed the claims file, to ascertain the symptoms and severity of her bilateral thoracic outlet syndrome.  The Veteran should be afforded an EMG and a nerve conduction study, and the results of these studies should be considered in determining the degree (e.g., mild, moderate, etc.) of neurological disability in each upper extremity.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

2.  Then, the Veteran's claims must be readjudicated, with all evidence added to the claims file since the March 2009 Supplemental Statement of the Case considered.  If the determination of either claim is less than fully favorable, the Veteran should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


